In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County, entered February 24, 1978, which dismissed the complaint upon the trial court’s setting aside the jury’s verdict in favor of the plaintiff, after a trial limited to the issue of liability. Judgment reversed, on the law, and new trial granted as to the issue of liability, with costs to abide the event. The jury verdict in favor of the plaintiff was against the weight of the evidence. Accordingly, the trial court correctly set aside the verdict. However, the court should have granted a new trial rather than dismiss the complaint (see Martin v City of Albany, 42 NY2d 13, 19). Titone, J. P., O’Connor, Shapiro, Martuscello and Mangano, JJ., concur.